UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7442



KENNETH HARDY,

                                             Petitioner - Appellant,

          versus


STAN K. YOUNG,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-00-251)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Hardy, Appellant Pro Se. Hazel Elizabeth Shaffer, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Hardy seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and find that

Hardy’s petition was not timely filed.     28 U.S.C.A. §§ 2244(d),

2254 (West 1994 & Supp. 2000); Harris v. Hutchinson, 209 F.3d 325,

328 & n.1 (4th Cir. 2000).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                 2